DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “the at least one of charging and evacuating” is indefinite because “evacuating” lacks antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biller et al. (US 2014/0203626).
see ¶ 0060). 
Regarding claim 74415276.1 1210, Biller discloses evaluating the at least one of the charging and evacuating (see ¶ 0051). 
Regarding claim 11, Biller discloses that the charging charges the brake fluid reservoir of the secondary brake unit using the brake pressure generator of the service brake unit (see ¶ 0060).  
Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 6,318,817).
Regarding claim 9, Martin discloses a method for charging a brake fluid reservoir (111) of a secondary brake unit (110, 111, 120, 122), comprising: opening a charge and check valve (120) (see col. 8, lines 18-31); and charging the brake fluid reservoir of the secondary brake unit using a one of brake pressure generator of a service brake unit and a power brake pressure generator (110) of the secondary brake unit (see col. 8, lines 18-31). 
Regarding claim 74415276.1 1210, Martin discloses evaluating the at least one of the charging and evacuating (see col. 8, lines 18-31). 

see col. 8, lines 18-31).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al. (US 2017/0282877) in view of Bareiss et al. (US 2010/0287923).
Regarding independent claim 1, Besier discloses an electro-hydraulic power vehicle-brake system for a land vehicle autonomously driving on a public road (see Abstract, ¶ 0077, FIG. 1), comprising: at least one hydraulic wheel brake (8a-8d); a service brake unit (60) to which the at least one hydraulic wheel brake is connected and including a brake pressure generator (2) for see FIG. 1; ¶ 0041); a brake-pressure control valve array (6a-6d, 7a-7d) for controlling a wheel brake pressure acting on the at least one hydraulic wheel brake (see ¶ 0050); and a secondary brake unit (160) connected to the service brake unit so that in the event of a failure of the service brake unit, the at least one hydraulic wheel brake is able to be actuated using the secondary brake unit (see ¶ 0077), wherein the secondary brake unit includes: a power brake pressure generator (105) for generating a brake pressure applied to the at least one hydraulic wheel brake (see ¶ 0043), a hydraulics block (160), a brake fluid reservoir to which the power brake pressure generator of the secondary brake unit is connected so that the power brake pressure generator of the secondary brake unit is able to aspirate brake fluid from the brake fluid reservoir in order to generate the brake pressure (see FIG. 1; ¶ 0049).
Besier does not disclose the brake fluid reservoir is at least partially situated in the hydraulics block.  
Bareiss teaches a hydraulics block (10) for a brake system (see Abstract, FIG. 1), wherein a brake fluid reservoir (32) is at least partially situated in the hydraulics block (see ¶ 0004).  
It would have been obvious to form the reservoir of Besier to be at least partially located within the hydraulics block to provide a more compact brake system that protects the reservoir against mechanical damage from the outside (see Bareiss, ¶ 0004).  
Regarding claim 4, Besier discloses that the brake fluid reservoir is nonpressurized (see ¶ 0028). 
Regarding claim 6, Besier discloses that at least one of the power brake pressure generator and the brake fluid reservoir of the secondary brake unit is connected to at least one see ¶ 0046).
Regarding claim 7, Besier discloses that a suction side of the power brake pressure generator of the secondary brake unit is connectable via a first valve (146a) to at least one of the brake pressure generator and the brake fluid reservoir of the service brake unit (see FIG. 1); a pressure side of the power brake pressure generator of the secondary brake unit is separable by a second valve (145a) from at least one of the brake pressure generator and a brake fluid reservoir of the service brake unit (see FIG. 1).
Regarding claim 8, Besier discloses that the secondary brake unit includes a charge and check valve (147a), by which the brake fluid reservoir of the secondary brake unit is connected to at least one of the power brake pressure generator of the secondary brake unit and the brake pressure generator of the service brake unit, so that at least one of the power brake pressure generator of the secondary brake unit and the brake pressure generator of the service brake unit is able to convey brake fluid into a brake fluid reservoir of the secondary brake unit (see FIG. 1). 
Regarding claim 16, Bareiss teaches that the brake fluid reservoir is at least partially implemented as or in a bore in the hydraulics block (see FIG. 1, ¶ 0004).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Besier et al. (US 2017/0282877) and Bareiss et al. (US 2010/0287923), as applied to claim 1, above, and further in view of Inoue et al. (US 2004/0090115).
Regarding claim 3, Besier does not disclose that the power brake pressure generator of the secondary brake unit is connected to the brake fluid reservoir by a line that is straight.
see Abstract, FIGS. 1, 2) comprising a brake fluid reservoir (36, 37) and a power brake pressure generator (17, 21, 68), wherein the power brake pressure generator is connected to the brake fluid reservoir by a line (66, 67) that is straight (see FIG. 2).
It would have been obvious to configure the brake system of Besier to have a straight line connecting the brake fluid reservoir and the pressure generator to simplify manufacturing (e.g. a single straight bore can be drilled) and to reduce inhibition of flow from the reservoir to the pressure generator.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Besier et al. (US 2017/0282877) and Bareiss et al. (US 2010/0287923), as applied to claim 1, above, and further in view of Hitzel et al. (US 2010/0206673).
Regarding claim 74415276.1 115, Besier does not disclose that the secondary brake unit includes one of a piston-cylinder unit, a bellows reservoir, and a diaphragm reservoir as a brake fluid reservoir. 
Hitzel teaches an electro-hydraulic power vehicle-brake system (see Abstract, FIG. 1) comprising a secondary reservoir (39) that includes one of a piston-cylinder unit, a bellows reservoir, and a diaphragm reservoir (see ¶ 0041).
It would have been obvious to replace the reservoir of Besier with the diaphragm reservoir of Hitzel so that the brake fluid is separated from air, thereby preventing air from entering the brake system.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al. (US 2017/0282877) and Bareiss et al. (US 2010/0287923), as applied to claim 1, above, and further in view of Feigel et al. (US 2010/0282549).
Regarding claim 14, Besier does not disclose that the power brake pressure generator of the secondary brake unit is connected to the brake fluid reservoir by a line that has a length of 1-3 millimeters.  
Feigel teaches a power brake pressure generator (21) of a secondary brake unit is connected to the brake fluid reservoir by a short line (see ¶ 0017).  
While Feigel does not explicitly disclose that the length of the line is 1-3 millimeters Feigel recognizes that the line length is a results-effective variable for optimizing pressure build-up dynamics (see ¶ 0017).  As such, it would have been a matter of routine experimentation to produce a line between 1-3 millimeters in the Besier device to optimize the dynamics of the build-up of pressure.  

Feigel teaches a power brake pressure generator (21) of a secondary brake unit is connected to the brake fluid reservoir by a short line (see ¶ 0017).  
While Feigel does not explicitly disclose that the length of the line is less than a length of a self-clinch or threaded nipple, Feigel recognizes that the line length is a results-effective variable for optimizing pressure build-up dynamics (see ¶ 0017).  As such, it would have been a matter of routine experimentation to produce a line that is less than the length of a self-clinch or threaded nipple in the Besier device to optimize the dynamics of the build-up of pressure.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biller et al. (US 2014/0203626), as applied to claim 9, above, and further in view of Bareiss et al. (US 2010/0287923).

Bareiss teaches a hydraulics block (10) for a brake system (see Abstract, FIG. 1) comprising a brake fluid reservoir (32), wherein a brake fluid reservoir (32) is implemented as a bore in a hydraulics block (see ¶ 0004).  
It would have been obvious to form the reservoir of Biller to be implemented as a bore in a hydraulics block to provide a more compact brake system that protects the reservoir against mechanical damage from the outside (see Bareiss, ¶ 0004).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

February 12, 2021